DETAILED ACTION

Application Status
	Claims 1, 3, 5, 9-12, 15, 17, and 21-32 are pending and have been examined in this application.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 04/19/2022.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see pg. 12, paragraphs 1 and 2 of Remarks, filed 04/19/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 of claim 1 has been withdrawn. 
Applicant’s arguments, see pg. 16, paragraph 2 of Remarks, filed 04/19/2022, with respect to claim 12 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 of claim 12 has been withdrawn. 
Applicant’s arguments, see pg. 16, paragraph 6 of Remarks, filed 04/19/2022, with respect to claim 24 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 of claim 24 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 5, 9-12, 15, 17, and 21-32 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616